COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MARY MARGARET REUBEN, F/K/A
 TAYO MARGARET FADAHUNSI

v.         Record No. 2516-96-4                  MEMORANDUM OPINION *
                                                     PER CURIAM
INTEGRATED HEALTH SERVICES, INC.                  JANUARY 21, 1997
AND
RELIANCE NATIONAL INDEMNITY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Mary Margaret Reuben, pro se, on brief).

           No brief for appellees.



     Mary Margaret Reuben, f/k/a Tayo Margaret Fadahunsi,

(claimant) appeals from a September 13, 1996 Workers'

Compensation Commission (commission) decision.      In its September

13, 1996 opinion, the commission held that it did not have

jurisdiction to hear claimant's request for review because she

did not file her request within twenty days after the deputy

commissioner's August 15, 1996 opinion.     Upon reviewing

claimant's brief and employer's motion to dismiss, we find that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.    Rule 5A:27.

     Code § 65.2-705 requires that an application for review to

the full commission must be made within twenty days from the date

of the award.   Absent fraud or mistake, the decisions of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
commission or its deputy commissioners from which no party seeks

timely review are binding upon the commission.   K & L Trucking

Co. v. Thurber, 1 Va. App. 213, 219, 337 S.E.2d 299, 302 (1985).

     Claimant's request for review was not received by the

commission until September 6, 1996, more than twenty days after

the deputy commissioner's August 15, 1996 opinion.   Therefore,

the commission did not err in holding that it lacked jurisdiction

to consider the request for review.   For this reason, we do not

address the substantive issues raised in claimant's brief, and we

affirm the commission's decision.
                                                         Affirmed.




                                2